DETAILED ACTION
This is a response to the Amendment to Application # 16/686,621 filed on June 17, 2022 in which claims 1-20 were amended.  

Continued Examination Under 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on June 17, 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 24, 2022 and September 27, 2022 comply with the provisions of 37 C.F.R. § 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Status of Claims
Claims 1-20 are pending, which are rejected under 35 U.S.C. § 103.

Drawings
The drawings are objected to because the text in Figures 11 and 13 is small, unfocused and difficult to read.  Applicant should amend all text to be easily readable in the drawings.
Corrected drawing sheets in compliance with 37 C.F.R. § 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 C.F.R. § 1.121(d). If the changes are not accepted by the Examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. 

Claim Objections
Claims 1, 9, and 17 objected to because of the following informalities:  each of these claims include a limitation reciting “converting cross-domain identity management based schema to second schemas,” which is grammatically incorrect due to the missing articles. The examiner recommends amending this limitation to “converting the at least one cross-domain identity management based schema to one or more second schemas.”
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims, the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicants are advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1, 9, and 17 rejected under 35 U.S.C. § 103 as being unpatentable over MacLeod et al., US Publication 2020/0133744 (hereinafter MacLeod), as cited on the Notice of References Cited dated December 9, 2021, in view of Documenting your API; February 13, 2019; django-rest-framework.org; Pages 1-13 (hereinafter Django).

Regarding claim 1, MacLeod discloses a method of automatic application programming interface (API) document generation for cross-domain identity management based resources, the method comprising “for each resource of the one or more resources, identifying all cross-domain identity management based resource type data files and corresponding schema” (MacLeod ¶¶ 49, 51) by detecting customer data (i.e., cross-domain identify management based resource data files) from each piece of structure (i.e., one or more resources) using pattern matching and indicating that each structure may have a schema. Additionally, MacLeod discloses “wherein each resource type data file comprises resource type definition metadata” (MacLeod ¶ 49) where each schema is data about the structure of the resource, making it “metadata” within the plain and ordinary meaning of the term.1 Further, MacLeod discloses “wherein at least one cross-domain identity management based resource type data file and corresponding schema is identified” (MacLeod ¶¶ 49, 51) by detecting customer data (i.e., cross-domain identify management based resource data files) from each piece of structure (i.e., one or more resources) using pattern matching and indicating that each structure may have a schema. Moreover, MacLeod discloses “identifying one or more available operations based on the resource type definition metadata” (MacLeod ¶¶ 49-50) by analyzing the API definition data structure for a schema (i.e., the resource type definition metadata) and using that analysis to perform operations. Likewise, MacLeod discloses “converting cross-domain identity management based schema to second schemas by iterating  through each available schema of one or more schemas and identifying attributes” (MacLeod ¶¶ 52, 75 Fig. 10) by deriving a schema from the data in the API (MacLeod ¶ 52) and then showing that the process iterates through the collection of APIs (MacLeod Fig. 10). Finally, MacLeod discloses “and preparing an attribute template engine to generate an attribute definition to a template aggregator; and generating object notation corresponding to the second schemas” (MacLeod ¶ 55) by forming an API definition.
MacLeod does not appear to explicitly disclose “applying markup language operations corresponding to the metadata based on an available operation template engine.”
However, Django discloses “applying markup language operations corresponding to the metadata based on an available operation template engine” (Django 12-13) by converting portions of the metadata into HTML using the python markdown library.
MacLeod and Django are analogous art because they are from the “same field of endeavor,” namely that of API generation. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of MacLeod and Django before him or her to modify the API generation of MacLeod to include the HTML conversion of Django.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). MacLeod teaches the “base device” generating API documentation. Further, Django teaches the “known technique” for converting some portions of API data into HTML data that is applicable to the base device of MacLeod. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system.

Regarding claim 9, it merely recites a non-transitory computer-readable medium for performing the method of claim 1. The medium comprises computer software modules for performing the various functions. The combination of MacLeod and Django comprises computer software modules for performing the same functions. Thus, claim 9 is rejected using the same rationale set forth in the above rejection for claim 1.

Regarding claim 17, it merely recites a multi-tenant identity cloud system2 for performing the method of claim 1. The system comprises computer hardware and software modules for performing the various functions. The combination of MacLeod and Django comprises computer hardware (MacLeod  ¶ 23) and software modules for performing the same functions. Thus, claim 17 is rejected using the same rationale set forth in the above rejection for claim 1.

Claims 2, 3, 10, 11, 18, and 19 are rejected under 35 U.S.C. § 103 as being unpatentable over MacLeod in view of Django, as applied to claims 1, 9, and 17 above, and further in view of Hunt et al.; RFC 7643 System for Cross-domain Identity Management: Core Schema; September 2015; Internet Engineering Task Force (IETF); Pages 1-104 (hereinafter RFC 7643) and in further view of Lander et al., US Publication 2018/0039494 (hereinafter Lander I).

Regarding claims 2, 10, and 18, the combination of MacLeod and Django discloses the limitations contained in parent claims 1, 9, and 17 for the reasons discussed above. In addition, the combination of MacLeod and Django does not appear to explicitly disclose discloses “wherein the converting comprises, for each of the identified attributes: identifying if the attribute is deprecated; identifying if the attribute is complex; identifying if the attribute is required; identifying if the attribute has canonical values; updating the attribute definition in the attribute definition.”
However, RFC 7643 discloses the SCIM standard including the steps of “identifying if the attribute is complex; identifying if the attribute is required; identifying if the attribute has canonical values” (RFC 7643 30-33, § 7 Schema Definition) by detailing that these items are all identified in the schema. Additionally, RFC 7643 discloses “updating the attribute definition in the attribute definition” (RFC 7643 32, § 7 Schema Definition) by detailing that items may be updated.
MacLeod, Django, and RFC 7643 are analogous art because they are from the “same field of endeavor,” namely that of server management techniques. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of MacLeod, Django, and RFC 7643 before him or her to modify the server schemas of MacLeod and Django to include the use of SCIM based management of RFC 7643.
The motivation for doing so would have been that the use of SCIM makes authorization services, such as those used by MacLeod and Django, easier. (RFC 7643 1, Abstract).

The combination of MacLeod, Django, and RFC 7643 does not appear to explicitly disclose “identifying if the attribute is deprecated.”
However, Lander I discloses a SCIM based process including the step of “identifying if the attribute is deprecated” (Lander I ¶ 268).
MacLeod, Django, RFC 7643, and Lander I are analogous art because they are from the “same field of endeavor,” namely that of server management techniques.  
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of MacLeod, Django, RFC 7643, and Lander I before him or her to modify the SCIM schema of MacLeod, Django, and RFC 7643 to include the identification of deprecated attributes of Lander I.
The motivation for doing so would have been to provide the advantageous features of allowing different users to use different versions of the same resource schema without requiring any down time. (Lander I ¶ 268).

Regarding claims 3, 11, and 19, the combination of MacLeod, Django, RFC 7643, and Lander I discloses the limitations contained in parent claims 2, 10, and 18 for the reasons discussed above. In addition, the combination of MacLeod, Django, RFC 7643, and Lander I discloses “adding common schema attributes to the template aggregator and prepare the object notation” (Lander I ¶¶ 255-257) where the Resource Manager adds schema attributes and indicates that the Resource Manager is in charge of common data including attributes.

Claims 4, 12, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over MacLeod in view of Django, as applied to claims 1, 9, and 17 above, and further in view of Cody Reichert; Testing and validating API responses with JSON Schema; October 12, 2017; assertible.com; Pages 1-8 (hereinafter Reichert).

Regarding claims 4, 12, and 20, the combination of MacLeod and Django discloses the limitations contained in parent claims 1, 9, and 17 for the reasons discussed above. In addition, the combination of MacLeod and Django does not appear to explicitly disclose “verifying and validating the object notation.”
However, Reichert discloses a system for “verifying and validating the object notation.” (Reichert 5, JSON Schema assertions in Assertible).
MacLeod, Django, and Reichert are analogous art because they are from the “same field of endeavor,” namely that of web document processing. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of MacLeod, Django, and Reichert before him or her to modify the JSON of MacLeod and Django to include the verification and validation of Reichert.
The motivation for doing so would have been to help reduce bugs in the web applications used. (Reichert 1). 

Claims 5-8 and 13-16 are rejected under 35 U.S.C. § 103 as being unpatentable over MacLeod in view of Django, as applied to claims 1 and 9 above, and further in view of Lander et al., US Publication 2017/0331832 (hereinafter Lander II).

Regarding claims 5 and 13, the combination of MacLeod and Django discloses the limitations contained in parent claims 1 and 9 for the reasons discussed above. In addition, the combination of MacLeod and Django discloses “wherein the identifying all cross-domain identity management based resource type data files and corresponding schema comprises iterating through code that comprises functionality of a … identity and data security management system” (MacLeod ¶¶ 49, 52, 75 Fig. 10) by deriving a schema from the data in the API (MacLeod ¶ 52) and then showing that the process iterates through the collection of APIs (MacLeod Fig. 10), and further showing that the process may be used of authentication and security purposes (MacLeod ¶ 49). 
The combination of MacLeod and Django does not appear to explicitly disclose that the functionality is that of a “multi-tenant cloud,” and therefore does not appear to explicitly disclose the claimed limitation “wherein the identifying all cross-domain identity management based resource type data files and corresponding schema comprises iterating through code that comprises functionality of a multi-tenant cloud based identity and data security management system.”
However, Lander II discloses a system and method for implementing a “multi-tenant cloud” (Lander II ¶ 37). Thus, a person of ordinary skill in the art prior to the effective filing date of the present invention would have recognized that when Lander II was combined with MacLeod and Django, the server system of MacLeod and Django would be a multi-tenant cloud, as taught by Lander II. Therefore, the combination of MacLeod, Django, and Lander II at least teaches and/or suggests the claimed limitation “wherein the identifying all cross-domain identity management based resource type data files and corresponding schema comprises iterating through code that comprises functionality of a multi-tenant cloud based identity and data security management system,” rendering it obvious.
MacLeod, Django, and Lander II are analogous art because they are from the “same field of endeavor,” namely that of server manager. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of MacLeod, Django, and Lander II before him or her to modify the server management of MacLeod and Django to include the multi-tenant usage of Lander II.
The motivation/rationale for doing so would have been that of applying a known technique to a known device. See KSR Int’l Co. v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(D). The combination of MacLeod and Django teaches the “base device” for managing server systems. Further, Lander II teaches the “known technique” of using a server as a multi-tenant cloud that is applicable to the base device of MacLeod and Django. One of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in an improved system because the recitation of a multi-tenant cloud appears to merely be a recitation of the intended use of the server.

Regarding claims 6 and 14, the combination of MacLeod, Django, and Lander discloses the limitations contained in parent claims 5 and 13 for the reasons discussed above. In addition, the combination of MacLeod, Django, and Lander discloses “wherein the system comprises a plurality of APIs that correspond to the API document generation.” (MacLeod ¶ 22).

Regarding claims 7 and 15, the combination of MacLeod, Django, and Lander discloses the limitations contained in parent claims 6 and 14 for the reasons discussed above. In addition, the combination of MacLeod, Django, and Lander discloses “wherein each of the APIs comprises a corresponding authorization policy” (MacLeod ¶ 49) where the API corresponds to OAuth2.

Regarding claims 8 and 16, the combination of MacLeod, Django, and Lander discloses the limitations contained in parent claims 6 and 14 for the reasons discussed above. In addition, the combination of MacLeod, Django, and Lander discloses “wherein each of the APIs correspond to a microservice that performs the identity and data security management.” (Lander ¶ 36).

Response to Arguments
Applicant’s arguments filed June 5, 2022, with respect to the objection to Fig. 15 and the rejection of claims 1-20 under 35 U.S.C. § 112 (Remarks 9-10) have been fully considered and are persuasive. The objection to Fig. 15 and the rejection of claims 1-20 under 35 U.S.C. § 112 have been withdrawn. 

Applicant's arguments filed June 5, 2022, with respect to the objections to Figs. 11 and 13 (Remarks 9) have been fully considered but they are not persuasive. As discussed above, the text of these figures is illegible. Therefore, Applicant’s argument is unpersuasive.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Jain et al., US Publication 2018/0039501, System and method for using SCIM based identity verification.
Vats et al., US Publication 2018/0041467, System and method for using SCIM based identity verification.
Gupta et al., US Publication 2018/0041515, System and method for using SCIM based identity verification.
Vats et al., US Publication 2018/0041598, System and method for using SCIM based identity verification.
Pranam et al., US Publication 2018/0083940, System and method for using SCIM based identity verification.
Hardt et al., US Publication 2018/0316657, System and method for using SCIM based identity verification.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790. The examiner can normally be reached Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW R DYER/Primary Examiner, Art Unit 2176


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 “Metadata;” Microsoft Computer Dictionary; May 1, 2002; Microsoft Press; Fifth Edition; Page 425.
        2 Although the claim states that the system is a “multi-tenant identity cloud” system, nothing in the claims requires any components to make the system a “multi-tenant identity cloud” system. Therefore, this recitation that the system is for a “multi-tenant identity cloud,” is being interpreted as a statement of the intended use of the system and not placing any requirements on the structure of the system itself. Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003).